SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 for the transition period fromto Commission File Number 0-30595 CIK Number 0001092791 ORPHEUM PROPERTY, INC. (Exact Name of small business issuer as specified in the charter) Delaware 33-0619256 (State or other Jurisdiction ofIncorporation or Organization) ( IRS Employer Identification No.) 201 St. Charles Ave., Ste. 2500, New Orleans, LA70170 (Address of Principal Executive Offices) (808) 478-9894 (Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the Registrant (i) has filed all reports required to be filedby Section 13, or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the Registrant was required to file such reports) and (ii) has beenSubject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) duringthe preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Common Stock, $.001 par value Title of Class Number of Shares outstanding at September 4, 2012 PARTI ITEM1.FINANCIAL STATEMENT ORPHEUM PROPERTY, INC. (A Development Stage Company)
